508 F.3d 576 (2007)
COMMUNITY STATE BANK, Cash America Financial Services, Inc., Cash America International, Inc., Georgia Cash America, Inc., Daniel R. Feehan, Petitioners-Appellants,
v.
James STRONG, Respondent-Appellee.
No. 06-11582.
United States Court of Appeals, Eleventh Circuit.
September 10, 2007.
John G. Parker, Paul, Hastings, Janofsky & Walker, LLP, Christopher J. Willis, Daniel D. Zegura, Richard H. Sinkfield, Rogers & Hardin, LLP, Atlanta, GA, for Petitioners-Appellants.
Jennifer Auer Jordan, Roy E. Barnes, John Raymond Bevis, The Barnes Law Group, LLC, Marietta, GA, for Respondent-Appellee.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.